ACCEPTED
                                                                                                03-15-00429-CV
                                                                                                        6930463
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                          9/15/2015 12:46:55 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                                No. 03-15-00429-CV
                                                                             FILED IN
                                                                      3rd COURT OF APPEALS
                           IN THE THIRD COURT OF APPEALS                   AUSTIN, TEXAS
                                   AUSTIN, TEXAS                      9/15/2015 12:46:55 PM
                                                                          JEFFREY D. KYLE
                                                                               Clerk

                  Dennis Draper, Greg Hadley, and Charles Huston,

                                                  Appellants,

                                            v.

                        Austin Manufacturing Services, I, Inc.,

                                                   Appellee.


  On Appeal from No. D-1-GN-09-004416, in the 353rd Judicial District Court, Travis County
                          Honorable Orlinda Naranjo, Presiding


  FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                  BRIEF OF APPELLANTS


TO THE HONORABLE COURT OF APPEALS:

      Appellants Dennis Draper, Greg Hadley, and Charles Huston (the Individual

Guarantors) file this Unopposed Motion for Extension of Time to File their Brief

of Appellants, and in support states as follows:

      1.     Appellants’ brief is currently due on September 16, 2015. Appellants

seek a seven-day extension of the deadline, and request that the deadline be

extended to September 23, 2015. This is Appellants’ first request for an extension.



                                                                                             1
      2.     The extension is sought for two reasons. First the extension has

become necessary given conflicts with other pending and time-sensitive matters

that have arisen during the interim between the filing of the record on appeal and

the due date for the filing of the brief. These include, among other things, the

September 4, 2015 filing of the Brief of Appellant in 08-15-00219-CV, Target

Strike, Inc. v. Strasburger & Price, LLP, in the Eighth District Court of Appeals.

Additionally, other matters with urgent time sensitivity have recently arisen that

cannot be detailed publicly but that have required counsel’s attention. These

include strategy sessions, research, and drafting on matters that will affect the

prosecution and/or defense on behalf of various other clients in other cases.

Finally, the undersigned’s services to the State Bar of Texas Appellate section,

including serving as a substitute speaker at last week’s “Appellate 101” course, and

preparation for and participation in the Appellate Section’s Annual Meeting and its

follow-up Committee meeting (preparing treasurer’s report and proposed budget as

outgoing Section Treasurer, and coordinating transition to new treasurer) all

generated a time conflict.

      3.     The extension is sought for another reason. In the process of drafting

the Brief of Appellant, it became apparent to the undersigned that copies of

exhibits to the Plaintiff’s Original Petition were inadvertently omitted from the

Clerk’s Record. The undersigned intends to request that the district clerk file a



                                                                                     2
supplemental clerk’s record containing those exhibits so they may be properly

cited in the briefing. A seven-day extension is requested to provide time to

accommodate the clerk’s office in that regard.

      4.     No previous extensions have been sought and no party will be

prejudiced by this requested extension. Opposing counsel graciously indicated

they do not oppose this motion. An extension of the deadline for filing the Brief of

Appellants will allow for the preparation of an appropriate brief that addresses

substantial issues arising in the course of a multi-day bench trial. This extension is

sought not for the purpose of delay, but rather so that the issues in this case may be

properly briefed.

                             PRAYER FOR RELIEF

      Appellants thus respectfully request that this Court grant the extension until

September 23, 2015.

                             Respectfully submitted,

                             /S/ Michael S. Truesdale
                             Michael S. Truesdale

                             LAW OFFICE OF MICHAEL S. TRUESDALE, PLLC
                             State Bar No. 00791825
                             801 West Avenue, Suite 201
                             Austin, TX 78701
                             512-482-8671
                             866-847-8719 (fax)
                             mike@truesdalelaw.com
                             Counsel for Dennis Draper, Greg Hadley and Charles
                             Huston

                                                                                       3
                     CERTIFICATE OF CONFERENCE

     I certify that I conferred with Christopher Kratovil (appellate counsel for
Appellee Austin Manufacturing Services I, Inc.) and was informed that he does not
oppose the relief requested herein.

                                     /s/ Michael S. Truesdale
                                     Michael S. Truesdale

                        CERTIFICATE OF SERVICE
      On September 15, 2015, the undersigned certifies that he served a copy of
this Motion for Extension of Time on the following via e-service, in compliance
with Texas Rules of Appellate Procedure 9.5 and 25.1(e):

Brian A. Colao                        Shane M. Boasberg
bcolao@dykema.com                     shaneb@law-smb.com
Christopher Kratovil                  The Law Offices of Shane M.
ckratovil@dykema.com                  Boasberg, P.C.
Dykema Gossett PLLC                   2901 Bee Caves Road,
1717 Main Street, Suite 4000          Commissioner’s House, Box E
Dallas, Texas 75201                   Austin, Texas 78746

Counsel for Appellee Austin           Counsel for Assistant Pro, Inc., TQI
Manufacturing Services                Corporation, and Darryl Cornish

                                     /s/ Michael S. Truesdale
                                     Michael S. Truesdale
                                     SBN 00791825




                                                                                  4